    Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YIEN-KOO KING,

                            Plaintiff,

          -against-
                                                            1:14-Civ-07694-(LJL) (JLC)
ANDREW WANG, SHOU-KUNG WANG, BAO WU
TANG, JIAN BAO GALLERY, ANTHONY CHOU,
CHEN-MEI LIN, WEI ZHENG, YE YONG-QING, YUE
DA-JIN and JOHN DOES 1-9,

                            Defendants.




  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
             PARTIAL SUMMARY JUDGMENT




                                          SAM P. ISRAEL, P.C.
                                          Sam P. Israel (SPI0270)
                                          Timothy Savitsky (TS6683)
                                          180 Maiden Lane, 6th Floor
                                          New York, New York 10038
                                          T: (646) 787-9880 | F: (646) 787-9886
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 2 of 31




      Plaintiff Yien-Koo Wang King, in her capacity as preliminary executrix of the

Estate of Chi-Chuan Wang (“Plaintiff” or “Yien-Koo”), pursuant to Rule 56 of the Federal

Rules of Civil Procedure (“FRCP”) and the Local Civil Rules of this Court, by and through

its undersigned counsel, hereby submits this Memorandum of Law in Support of

Plaintiff’s Motion for Partial Summary Judgment (the “Motion”) on Count IX (Breach of

Fiduciary Duty) against Defendant Andrew Wang (“Andrew” or “AW”) as set forth in

her Amended Complaint.


                               PRELIMINARY STATEMENT
      Defendants Andrew and Shou-Kung Wang,1 together with named accomplices

and corporate entities, participated in a scheme to use five fictitious strawmen buyers to

purchase 98 classical Chinese paintings (the “98 Paintings”) from the Estate of Chi-Chuan

Wang (“Estate”) while Andrew served as a one of its two fiduciaries. Discovery has

revealed that—unbeknownst to his co-fiduciary, the Public Administrator of New York

County (“PA”)—the sources of the $4.34 million paid to the Estate for the 98 Paintings

were the Wangs Defendants’ own offshore corporations. Moreover, these works were

shipped—again, unbeknownst to the PA—to Andrew’s personal accountant, Billie Wai,

in Hong Kong. Once all the sales were completed, Andrew then organized an exhibition

in Beijing where 15 of the 98 Estate-sold Paintings were hung on display as part of the

“Bao Wu Tang” collection. The paintings which Andrew paid for and delivered to




1Andrew and Shou-Kung Wang (“SK”) are collectively referred to as the “Wang Defendants” or
“Wangs.”

                                                                                        1
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 3 of 31




himself have a current market value of $71,424,000.2 This is self-dealing of the highest

order.

         The intricacies of the Wang Defendants’ RICO enterprise and self-dealing scheme

will be the subject of ample evidence at trial. The Record is replete with proof that

Andrew’s five Chinese “buyers” (with the exception of Andrew’s friend, “Wei Zheng”)

were wholly fictitious persons used to orchestrate sales of the Estate’s 98 Paintings

directly to the Wangs. Despite these buyers supposed purchase of $4.3 million worth of

assets from the Estate through six transactions, Andrew has not produced a single email,

fax, or other written communication with any of them.

         Yet prior to a trial on the contours of the Defendants’ RICO enterprise and

Andrew’s breach of his fiduciary duty of loyalty through self-dealing, as a preliminary

matter, the Court should adjudge Andrew liable for breaching his duties of good faith

and full disclosure. Andrew’s own sworn admissions and the documentary evidence

establish that he breached these obligations by misrepresenting to the PA, his Co-

fiduciary, that he was actively negotiating with five buyers on behalf of the Estate to

achieve the best prices possible, when, in fact, he was not.

         Because Andrew’s fiduciary breaches are numerous, the credibility of Andrew’s

denials of self-dealing (which will be resolved at trial) need not be determined by the

Court in order for partial summary judgment to issue in the Plaintiff’s favor on Count IX.




2 See February 13, 2020 Declaration of Patrick Regan (“Regan Decl.”) Exh. 1 at ¶27. The Wang
Defendants have not submitted any independent appraisal contesting the present-day value of
the 98 self-dealt paintings.

                                                                                          2
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 4 of 31




A district court may grant summary judgment for a plaintiff on a breach of fiduciary duty

claim where the undisputed facts establish, as a matter of law, a fiduciary’s failure to

disclose material information. Meisel v. Grunberg, 07-CV-11610, 2010 U.S. Dist. LEXIS

128513 (S.D.N.Y. 2010) (BSJ). Here, regardless of whether he self-dealt (and it is obvious

that he did), Andrew expressly represented to his Co-fiduciary that, throughout the five-

year process of selling the Estate’s 98 Paintings, he was himself locating and

communicating with ostensible buyers and trying to convince them to purchase Estate

assets at the highest possible prices. Yet we now know, through Andrew’s own

admissions, that he was not negotiating with anyone. At his June 2019 deposition,

Andrew disavowed any participation in sales negotiations: he never had direct

communications with any buyers, played no role “at all” in setting the Estate’s sale prices,

and deferred all determinations as to what prices the 98 Paintings would sell for to his

Co-fiduciary and her hired art consultant.3 He claimed to have relied on nothing other

than a Sotheby’s tax appraisal from 20044 and his Co-fiduciary’s opinion in agreeing to

the sales of his grandfather’s world-famous art collection.5

       Andrew’s 2019 denials of participation in negotiations is a transparent ploy: He

needs a way to explain his utter lack of documented communications with any of the

fictive buyers and to distance himself from the Estate’s bargain-bin sale prices. Still, even



3 Elin Ewald of O-Toole-Ewald Art Associates (“OTE”); Savitsky Decl. Exh. 11 (AW 6/25/19 Dep.
Trans. at 75:9 - 76:8).
4 February 14, 2020 Declaration of the Public Administrator of New York County (“PA Decl.”)

Exh. 19 (the “Sotheby’s Appraisal”).
5 February 14, 2020 Declaration of Timothy Savitsky (“Savitsky Declaration”) Exh. 11 (AW 2019

Dep. Trans. 90:25 - 91:14).

                                                                                           3
        Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 5 of 31




taking his 2019 testimony at face value, Andrew still breached his fiduciary duty as a

matter of law by expressly misrepresenting to the PA and her agents that he was

negotiating at arm’s length with the buyers on the Estate’s behalf. Since he was not,

summary judgment should be entered finding Andrew liable under Count IX. See Meisel,

2010 U.S. Dist. LEXIS 128513 (granting plaintiff partial summary judgment on liability for

breach of a fiduciary duty where a fiduciary failed to disclose a fact that was material, as

a matter of law, to his principal).

          Andrew’s admitted failure to negotiate at arm’s length on the Estate’s behalf

caused it significant injury. Whereas the Estate sold 14 paintings in August 2009 to a

purported buyer named “Yue Da Jin” for $489,772.00, those paintings’ Retail Value at the

time was actually $1,978,000.00 according to the Plaintiff’s expert.6 Because the Wangs’

expert has not offered his own opinion as to the value of the paintings sold to Yue Da Jin,

the Court should enter partial judgment against Andrew in the amount of $1,488,228.00.

Robbins v. Moore Med. Corp., 894 F.Supp. 661, 670-71 (S.D.N.Y. 1995) (summary judgment

may be granted where indisputable expert testimony supports a finding as a matter of

law). Upon proving fiduciary duty breaches for self-dealing at trial, the Plaintiff will seek

full appreciation damages for the 98 Paintings. 7



6   Regan Decl. at ¶6.
7Under New York law, establishing Andrew breached his duty of loyalty by self-dealing will
entitle the Estate to “appreciation damages” under Count IX based on the current value of the
self-dealt assets ($71,424,000). See In re Estate of Rothko, 43 N.Y.2d 305 (N.Y. Ct. App. 1977); Regan
Decl. Exh. 1. The Plaintiff will seek this amount under Count IX at trial. On the present motion,
however, the Plaintiff only seeks partial judgment on Count IX for breaches stemming from
Andrew’s admitted failure to negotiate with the “buyers” for the best prices attainable by the
Estate and the resulting injury to the Estate.

                                                                                                    4
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 6 of 31




                                         FACTS

      A recitation of the undisputed material facts relevant to this case accompany this

Motion and are set forth in detail in Plaintiff Yien-Koo’s Rule 56 Statement of Material

Facts (“SMF”). They are briefly summarized below.


      I.     CC Wang’s Life, Death, and the Creation of the Fraudulent Will Naming
             Andrew Wang as the Executor of His Estate.

      Chi-Chuan Wang (“C.C. Wang” or “CC”) was a Chinese American artist, scholar,

and collector of Chinese art of international renown. Savitsky Decl. Exh. 2 (Answer to

Amended Complaint at ¶¶25-26) [SMF ¶¶1-2]. He first immigrated to the United States

in 1949 with two of his daughters (one of which is the Plaintiff, Yien-Koo) and his wife.

Id. at ¶27 [SMF ¶3].

      CC’s only son Shou-Kung Wang (“SK”), however, was left behind in China. Id. at

¶29 [SMF ¶4]. SK claims that, for 30 years, he suffered punishment and indignities at the

hands of members of the Communist Party for having been abandoned when his father

fled Ma Zedong’s new government. Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at

6:22-8:3) [SMF ¶4].

      In 1979, changes in the relationship between the United States and Chinese

governments finally gave SK an opportunity to emigrate from China to New York.

Savitsky Decl. Exh. 4 [SMF ¶5]. SK left his home country that year with his wife and

children (one of whom is Defendant Andrew Wang) to come live with CC in Manhattan.

Savitsky Decl. Exh. 2 at ¶29 [SMF ¶5]. Once reunited with his son in New York, CC hired

SK to work as his bookkeeper and assistant. Savitsky Decl. Exh. 2 at ¶¶ 29, 34 [SMF ¶6].
                                                                                       5
       Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 7 of 31




SK was entrusted to access, catalogue and help manage C.C.’s vast array of classical

Chinese paintings. Id.

        Working for his father for minimal salary displeased SK. Savitsky Decl. Exh. 5

(4/21/17 AW Prob. Tr. Trans. at 504:17-505:22) [SMF ¶7]. Nevertheless, SK agreed to

work for his father and in so doing developed a deep familiarity with CC’s classical

Chinese paintings. Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 90:17-92:17) [SMF

¶8].

        But SK eventually lost his position managing CC’s art and financial affairs.

Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 142:21-145:13) [SMF ¶11]. In 1997,

CC “took all of the paintings away” from SK by moving them out of C.C.’s apartment in

Manhattan (“Apartment 8A”). Id. Then, in 1998, SK claims he learned that he would no

longer be involved in his father’s financial affairs either. Id. SK believed the Kings were

responsible for C.C.’s revocation of his authority because CC appointed Yien-Koo and

her husband Kenneth King to replace him. YK Decl. at ¶5. SK “was not happy” with this

decision and was still having certain “disagreements” with CC years later. Savitsky Decl.

Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 616:26-617:11) [SMF ¶13].

        Yet suddenly, in February 2003 and at the age of 96, CC executed two documents

helmed by SK that purported to disinherit Yien-Koo King from his Estate while

simultaneously increasing the share to be received by SK and his children. Savitsky Decl.

Exh. 8 [SMF ¶17-18]. These were a purported codicil drafted by SK dated February 10,

2003 (the “Fraudulent Codicil”) followed by a purported will dated February 18, 2003

(the “Fraudulent Will”) whose terms were dictated by SK to an attorney named Jerome

                                                                                         6
      Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 8 of 31




Kamerman. Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 553:17- 554:4, 555:16-

25) [SMF ¶18]. Both documents shared the same material terms which (a) nearly doubled

SK’s family share of his father’s Estate to 60%; (b) disinherited SK’s sister (Plaintiff, YK);

and (c) named SK and Andrew as co-executors in charge of managing CC’s Estate assets.

Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 556:4-559:2); Savitsky Decl. Exh. 8

(1/2/20 Appellate Division, First Department Decision and Order).

       On July 3, 2003, C.C. Wang passed away. A seventeen-year probate dispute to

determine the validity of the Fraudulent Will and Codicil ensued. ¶YK Decl. at 9; Savitsky

Decl. Exh. 8. In 2018 and again in 2020 the Appellate Division of the New York State

Supreme Court affirmed a unanimous jury’s finding that in January and February 2003,

the Wang Defendants conceived of and executed a “scheme” to fraudulently and

coercively induce the 96-year-old CC Wang into executing both the Fraudulent Codicil

and the Fraudulent Will. Savitsky Decl. Exhs. 7, 8 [SMF ¶28].

II.    The Creation of the Estate of Chi-Chuan Wang, Appointment of Andrew Wang
       as Preliminary Executor, and the Turnover of Assets to the Estate.

       The exact value and identity of all the property which C.C. Wang owned during

his life has been the subject of dispute between the parties. Savitsky Decl. Exh. 2 at ¶¶32,

70) [SMF ¶30]. They agree however, that at the time of his death, C.C. had amassed a

collection of hundreds of fine art works, real property, certain financial accounts, and a




                                                                                            7
      Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 9 of 31




collection of more than 100 classical Chinese paintings8—some of which were over 1000

years old. Savitsky Decl. Exh. 2 at ¶26 [SMF 30(a), (e)].

       The Fraudulent Will named SK and Andrew as co-executors. Savitsky Decl. Exh.

2 at ¶74 ; YK Decl. at ¶14 [SMF ¶33-36]. In July 2003, Yien-Koo objected to its probate on

the grounds that the Wang Defendants secured its execution through fraud. YK Decl. at

¶14. While that probate contest was pending, in August 2003, the Surrogate’s Court

granted Andrew’s application for preliminary letters testamentary because he was

named a “co-executor” by the Fraudulent Will. PA Decl. Exh. 1. The Surrogate’s Court

also appointed the New York County PA to serve as temporary administrator to act

jointly with Andrew as Co-fiduciary9 of the Estate. Id. (In May 2017, after 14 years,

Andrew was finally stripped of his fiduciary status when a jury found he acquired it

through his defrauding of C.C. Wang). Savitsky Decl. Exh. 6 [SMF ¶37].

       By late 2003, the PA—with the aid her legal counsel, Peter Schram, Esq.—began to

oversee the collection of Estate property, especially Chinese artwork, that was still in the

hands of C.C. Wang’s surviving family members. PA Decl. at ¶¶7-8 [SMF ¶¶41-47].10

Altogether, SK and Yien-Koo delivered a total of 133 classical Chinese paintings to the

Estate. PA Decl. at ¶9. In 2004, Sotheby’s appraised these paintings to have a fair market




8 The phrase “classical Chinese paintings refers” to Chinese paintings created before 1911.
9 The PA and Andrew are jointly referred to herein as the “Co-fiduciaries.”
10 The different assets turned over to the Estate, their value, and by whom they were turned over

are all relevant to various arguments raised by the parties and to the overall understanding of the
functioning of the Estate and its fiduciaries. Their descriptions are therefore more dully included
in the Statement of Undisputed Facts.

                                                                                                 8
       Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 10 of 31




value of $4,400,350.00 as of July 3, 2003, the date of C.C. Wang’s death (the “2004

Sotheby’s Appraisal”). PA at Decl. ¶19.


III.    The Process by Which the Estate Sold 98 Classical Chinese Paintings to Five
        Purported Chinese Buyers Between 2005 and 2009.

        When an estate has taxes and other administration expenses due, the fiduciaries

of the estate are, generally, tasked with marshalling assets and selling them in order to

pay those expenses. Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 20:19-21:20). [SMF ¶46].

In late 2004, after various appraisals of the Estate’s assets had been completed, the two

Co-fiduciaries discussed the possible sale of the Estate’s assets so as to be in a position to

pay the Estate’s expenses. Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 14:13–15:5);

Savitsky Decl. Exh. 20 (December 6, 2004 email between Klein and Andrew discussing

the potential private sale of Estate assets) [SMF ¶¶50-51].

        Though Plaintiff Yien-Koo did not know it at the time, the Co-fiduciaries would

enter into six contracts to sell a total of 98 classical Chinese paintings between February

2005 and August 2009. PA Decl. at ¶23; YK Decl. at ¶¶20-21 [SMF ¶56]. The sales were

made to five purportedly different Chinese men through six contracts for approximately

$4.3 million:


           •    “Wei Zheng” in February 2005 (17 paintings for $400,500.00);

           •    “Chen Mei Lin” in April 2005 (24 paintings for $1,393,422.00);

           •    “Anthony Chou” in June 2005 (17 paintings for $909,689.41);

           •    “Yong-Qing Ye” in September 2005 (18 paintings for $787,810.00);

           •    “Yong-Qing Ye” again in February 2006 (8 paintings for $354,045.00); and

                                                                                            9
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 11 of 31




          •   “Yue Da Jin” in August 2009 (14 paintings for $489,772.00).

PA Decl. at ¶¶24-42.

              A. The Payment for the Paintings from Andrew’s Own Off-Shore Accounts

       After long concealing the truth about these deals, Andrew testified at his

deposition in 2019 (the “2019 Deposition”), that for “all of the five sales” the purchase

prices were paid into the Estate by an offshore company which he controlled. Savitsky

Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2). [SMF ¶¶63-68, 71-74]. Andrew

also admitted to owning one company called “Le Tao Limited” and another called “Le

Style Limited,” which Andrew used to anonymously buy and sell multi-million-dollar

assets. Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 130:17-131:21; 240:10-242:7;

258:16-259:262:27); Savitsky Decl. Exh. 25 (Exhibits AW-20 and AW-21 from 6/25/2019

AW Dep. comprising $5.9 Million Residential Contract of Sale dated April 30, 2013 and

Amendment). Wire records show he used Le Style Limited to wire $489,772.00 to the

Estate’s account in 2009 for Estate’s the sale of 14 paintings to “Yue Da Jin.” Savitsky Decl.

Exh. 46 (WANG001673-1674). The PA had no idea that her Co-fiduciary was the one

paying for the paintings he was selling. PA Decl. ¶52.

       The only reason Andrew confessed to owning these companies and paying for the

Estate paintings in 2019 because the discovery of documentary records compelled him to

do so. See, e.g., Savitsky Decl. Exh. 25 (Exhibits AW-20 and AW-21 from 6/25/2019 AW

Dep. comprising Le Tao Limited’s Residential Contract of Sale dated April 30, 2013 and

Amendment). However, in 2013 when the Plaintiff first suspected a self-dealing scheme,

Andrew lied about these same facts. [SMF ¶¶65-69, 71-73, 77]. At a video deposition in

                                                                                           10
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 12 of 31




2013 (the “2013 Deposition”), counsel specifically questioned Andrew about how the

Estate received payments from the five Chinese buyers who purchased C.C. Wang’s

famed art collection. Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 944:19-945:5, 949:19-

950:117) [SMF ¶¶66-67]. Rather than revealing it was he who, through offshore

companies, wired a total of $4.3 million into the Estate (as revealed in 2019 11), he testified

“I don’t know.” Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 944:19-945:5; see also id. at

727:21-729:22). [SMF ¶¶66-67]. Andrew then claimed that the buyers, “have their way”

of getting money out of China. Id. The then-fiduciary suggested that maybe “[i]f a

company that have import and transport, or expert business, they could get a government

quota to wire the money directly to foreign countries.” Id. This testimony was, of course,

a lie: Andrew had paid. Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2)

[SMF ¶68].

               B. The Shipment and Receipt of the Paintings to Andrew’s Own
                  Accountant’s Office

       Andrew was forced to make another confession in 2019: the Hong Kong address

to which all six Estate contracts directed the 98 Paintings be shipped (Unit 704 of the

Fourseas Building)12 was actually the address of Andrew’s personal accountant, Billie

Wai. Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-256:18, 311:13-19)

(“And I even went to the bank to look for it, and including my accountant Billie Wai’s




 Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).
11

 All six contracts for the 98 Paintings directed that the paintings be shipped to “c/o Billie Wai,
12

Unit #704, Fourseas Building, #208-212, Nathan Road, Kowloon, Hong Kong.”

                                                                                               11
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 13 of 31




office”). [SMF ¶¶79-92]. At the 2013 deposition, however, Andrew concealed his

relationship with “Billie Wai”:

             Q: Who is Billy Wai, W-A-I?
             A: Who is Billy Wai?
             Q: Yes. Do you know that name?
             A. No.
                                          *****

             Q:[] In terms of Billie Wai, do you know who that person is?
             A: You mean the person in Hong Kong?
             Q: Yes
             A: That’s a person that she is receiving the works.
             Q: Right.
             A: And there is an office in Hong Kong, old office. It’s called
             like a business office, that you can let office receive fax, mails
             and also, you know. . . .You just use the office to receive your
             mail, to receive packages and you pay for their service.
                                          *****

             Q: Do you know this person, Billie Wai, from before, before
             this series of transactions?
             A: I Contacted that person for that shipment. You know, I just
             – that is the time I contacted with.
Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 727:21-24; 943:19-944:13, 945:6-946:12).

This testimony about Unit 704 being a generic mailroom whose services you pay for was

a lie. Billie Wai actually works for the accounting firm CK Lam, which Andrew admitted

in 2019, “has been a family for friend for a long time . . . [W]e form the companies there.

We also close the company there.”) Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at

128:4-17). The PA had no idea that her Co-fiduciary was the one receiving the paintings

he was shipping overseas. PA Decl. at ¶52.

                                                                                        12
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 14 of 31




               C. The Finding of the Five Buyers by Andrew and/or “Er Shi Fu.”

       In 2013 Andrew testified to having pre-existing friendships with the five strawmen

or otherwise knowing them through “friends of friends.” Savitsky Decl. Exh. 24 (2013

AW Dep. Trans. at 707:9-21); [SMF ¶¶93-98]. Thus, Yong Qing Ye was “a friend of mine”

from Shanghai “[s]ince 1990.” Id. at 957:3-5. Anthony Chou knew Andrew “either from

Beijing or from Shanghai . . . he has a few places.” Id. at 948:9-949:2. Chen Mei-Lin was a

collector in the southern part of China who, Andrew explained, made “a lot of money”

through the “selling [of] imported foreign cars.” Id. at 961:12-13. Andrew became

connected to the last of the buyers, Yue Da-Jin “through a friend in China” named “Mr.

Xu,” whose first name Andrew could not recall. Id. at 953:12-954:6.

       But starting in 2018, Andrew no longer knew the buyers because they were his

“friends” or “friends of “friends,” but instead through Mr. Er Shi Fu—an alleged

professional “intermediary who arranged the purchases and had the direct contact with

the buyers.” Savitsky Decl. Exh. 25 (6/25/2019 AW Dep. Exhibit AW-1 at 4) [SMF ¶¶99-

100] (Andrew’s September 2018 Interrogatory Responses). By 2019, the buyers were

strangers with whom Andrew he never spoke to directly. Savitsky Decl. Exh. 11

(6/25/2019 AW Dep. Trans. at 106:17-107:25); [SMF ¶¶101-110]. When asked if it was

true that he “didn’t meet any of [the buyers] before Er Shi Fu set [Andrew] up with them”

Andrew testified “Correct.” Id. at 94:16-21. And when asked if he had “any other

relationship with these five buyers other than through Er Shi Fu,” Andrew testified “No.”

Id. at 122:16-19.




                                                                                        13
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 15 of 31




             D. Andrew’s Non-Communication with the Buyers and Non-Involvement
                in the Negotiating Sales Prices with Them.

      Andrew has produced no emails or other written communications with the five

people who he testified purchased $4.3 million worth of classical Chinese artwork from

the Estate. Savitsky Decl. at ¶7. This, he claims, is because “Mr. Fu” had “the direct

contact with the buyers.” Exh. 11 (6/25/2019 AW Dep. Trans. at 109:11-15; 106:17-22). Yet

there are no emails with Er Shi Fu either. Savitsky Decl. Exh. 11 (6/25/2019 AW Dep.

Trans. at 86:21-25; 300:24-301:17); id. at ¶7. Nor are there any letters or faxes. Savitsky

Decl. at ¶7. In fact, the person Andrew claims possessed all the information on the sales

of his grandfather’s prized art collection and through whom the Estate supposedly

conducted $4.3 million worth of business is not mentioned once in any document in the

Record.13 Id. PA Decl. at ¶¶47-48.

      As a result of the purported use of Mr. Fu as an intermediary and Andrew’s

claimed reliance on the 2004 Sotheby’s Appraisal, Andrew testified in 2019 that he did

not play any role “at all” in determining the prices at which the Estate would sell its

paintings:


             Q: Did the information you gave [your attorney who assisted
             you in coordinating the sales, Martin Klein] include the
             proposed sales prices for the paintings?

             A: We didn’t talk about the prices because we have auction
             house appraisal book. And I said there were buyers who are
             interested to buy those pieces. And I give to Marty Klein how
             many pieces the buyer wants to buy or are interested, and he
             would prepare the contract with [Schram] and [Ewald].

13As far as can be determined, Er Shi Fu is only mentioned in the Record by Andrew’s own
testimony and court filings beginning in 2018.

                                                                                        14
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 16 of 31




              Regarding [] the prices, [Ewald] and the art consultant would
              evaluate and finalize the final sale values. So I had no control
              over that.

                                          *****

              Q: But [in] your calls with Er Shi Fu, [] he gave you the names
              of the paintings the buyer was looking for and the prices?

              A: No, he just gave me the name of the buyers and also the
              number of the paintings. You know, we have the --- on the
              [Sotheby’s] appraisal book, each painting has a number. So I
              just copy down the number and tell [Klein] to prepare the list
              of paintings for potential sale.

              Q: Who decided what the prices would be?

              A: The PA and her art consultant.

              Q: Did you have any role in that?

              A: Not at all.

Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 89:25-95:22 (AW testifying he did

not forward the prices of Estate paintings to the PA); 75:9-76:13).

       The PA’s “art consultant” to whom Andrew refers was Ms. Elin Ewald (“Ewald”)

of the New York based art appraisal firm O’Toole-Ewald Art Associates (OTE). PA ¶51;

Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 19:4-21:15; 25:25-26:23; 27:11-31:2

[SMF ¶¶40, 157-158]. The PA hired Ewald to independently review the offers which

Andrew was proposing. Id.; PA at ¶49.

       Andrew testified that that the PA, his Co-fiduciary, never asked for his opinion or

advice regarding the six sales because the PA “had her art consultant” and “the appraisal

from [] Sotheby’s and from [Ewald] were more truthful and reliable than what my own

opinion was.” See Savitsky Decl. Exh. 11 (6/24/19 AW Dep. Trans. 117:3-118:23); see also


                                                                                       15
      Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 17 of 31




116: 10-22 (“Again, I cannot control over the prices. Okay. I just follow the PA’s intention

to sell or the direction [of] Peter Schram.”).

       It is therefore undisputed that Andrew played no role in communicating directly

with any buyers or in negotiating prices with them on behalf of the Estate. Whereas

Andrew claims this was because he acted as a mere go-between for Mr. Er Shi Fu and the

PA, Yien-Koo alleges it was because the Chinese buyers do not exist.

IV.    Andrew Wang’s Contemporaneous Representations to the Estate Concerning
       His Active Role in Negotiating Prices with the Buyers on Behalf of the Estate
       Between 2005 and 2009.

       Andrew’s emails to the PA (and her two agents, Schram and Ewald) between 2005

and 2009 paint a vastly different picture of his involvement in the Estate’s sales.

Beginning in late 2004, Andrew represented that he would seek out potential purchasers

of highly valuable classical Chinese art. Savitsky Decl. Exh. 19 (WANG001878-1879);

Savitsky Decl. Exh. 20 (WANG001888) [SMF ¶¶136-137]. At the time of the sales, the PA

understood Andrew to be highly knowledgeable in the field of Chinese paintings and

trusted his judgment. PA Decl. Exh. 25 (KING 007626) [SMF ¶¶309-316]. Andrew is a

specialist in the field of Chinese paintings who has worked for Sotheby’s as well as

auction houses in Hong Kong and China. Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at

60:3-62:9); id. Exh. 11 (6/25/2019 AW Dep. Trans. at 47:21-48:21 (Poly and China

Guardian); 66:4-23 (Chieftown Auction House). In 2013, he claimed to know “[m]ost

buyers” in the Chinese classical art market. Savitsky Decl. Exh. 24 (2013 AW Dep. Trans.

at 545:5-13; 707:9-21). So prominent is his reputation that in 2015, a Chinese art periodical,

99 Art News, named him the “46th Most Influential Figure in the Chinese Art World.”

                                                                                           16
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 18 of 31




Savitsky Decl. Exh. 5 (Prob. Trial Trans. at 522:17-523:9). But because the PA was not an

expert in the field of Chinese paintings, Ewald of OTE was responsible for working with

Andrew on the PA’s behalf to directly to review the offers he proposed. SMF ¶311.

Though by her own admission, even Ewald was not “an expert on Chinese paintings.”

Savitsky Decl. Exh. 14 (6/14/19 Ewald Dep. Trans. at 105:15-107:25) Id. Exh. 15 (Exhibit

21 to Ewald Dep.).

       His 2019 testimony notwithstanding, Andrew’s unequivocal representations to

the PA, Ewald, Schram, and Martin Klein (“Klein”)14 were that he was reviewing the

proposed prices himself, taking an active role in negotiations with potential buyers, and

attempting to receive the best possible prices for the Estate’s paintings. Thus, in December

2004, Andrew wrote Klein that he was working directly with buyers to negotiate potential

sale prices:

               I worked several days with my TWO clients who are willing
               to make some purchases . . . I can’t convince them to add 20%
               to every painting[] as some appraisals are high enough.
               Would you please talk to [Schram] about it. I will try my best
               to push the price as high as 20% extra.

Savitsky Decl. Exh. 20 (WANG001888) (emphasis added). In response, Klein explained

that the goal of the Co-fiduciaries was to “receive the best price for the art” that the Estate

was selling. Id. Exh. 32 (WANG001890). He instructed Andrew to “[g]et the best offer you

can from your clients” before presenting those proposed sales to the PA to “try and




14Andrew’s attorney who assisted in coordinating the sales and communicated on Andrew’s
behalf with the PA’s own attorney, Schram. AW Trans. 89:7-24.

                                                                                           17
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 19 of 31




convince [her] . . . that the price you are getting is the best.” Id. Andrew accepted his task

by replying “OK.” Id.

          Andrew’s representations that he was taking a hands-on approach continued in

2005. In relation to a proposed sale to “Chen Mei-Lin” in March 2005, Ewald informed

Andrew that, “after consulting with experts in the field” of Chinese paintings, she

determined that the sale prices he proposed for the sale “seem to be well under market

value.” Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 188:19-189:16); id. Exh. 15 at

ELE-17 (Ewald Dep. Exhibit 17). Andrew retorted in an email to Klein that “[Ewald] does

not know anything about Chinese paintings and [s]he can’t just say anything without any

knowledge of the field and listening to senseless saying from another ‘expert.’”

WANG002044. To counter Ewald’s conclusion, Andre wrote directly to the PA that he was

“concerned about the sale matter” with Mr. Chen because he did not “know who has been

providing information to [Ewald].” PA Exh. 11. Andrew wanted the names of the experts

Ewald was consulting with and represented to the PA that this information was

“important for me to determine whether her source is reliable.” Id. After additional

deliberation among the PA, Andrew, and Ewald, the Co-fiduciaries agreed to sell 24 Estate

paintings to Mr. Chen at the exact same prices which were included in Andrew’s initial

email to Klein on March 8, 2005. Savitsky Decl. Exh. 55 (WANG001039). [SMF ¶¶237-

240].15



          It was uncovered by one the Estate’s beneficiaries in 2014 that the residential address
          15

identified as belonging to “Mr. Chen Mei-Lin” in the Estate’s 2005 contract of sale was actually
Andrew’s own home address in Shanghai. SMF ¶¶121-135. Andrew’s home address was used in
the $1.3 million contract as the location where Mr. Chen Mei-Lin was “residing”—according to a

                                                                                              18
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 20 of 31




       Andrew also represented to the PA and her agents that he was actively negotiating

with purported buyer “Yue Da Jin” in 2008 and 2009. On April 23, 2008, Klein faxed

Schram a list of fourteen (14) Estate paintings which he claimed Andrew had “received

offers to purchase from ‘Mr. Yue Da-Jin.’” PA Decl. Exh. 23. The proposed sale prices for

the 14 paintings—which totaled $538,800.00—were then submitted to Ewald for review.

Savitsky Decl. Exh. 14 (Ewald Dep. Trans. at 157:10-161:13); id. Exh. 15 (ELE-30). Ewald

eventually issued a report (the “2008 Ewald Report”) concluding that five (5) of the

proposed sale prices to Yue Da Jin were too low. Id. Exh. 15 (ELE-30).

       Five days after Ewald issued her report, Andrew sent her an email that “the market

for classical Chinese paintings ha[s] always been weak except [for] Chinese paintings

within the [i]mperial collections.” Savitsky Decl. Exh. 63 (WANG002233). Ewald

responded the she “definitely [did] not want to be the obstacle to a good sale,” but that it

was her “hope” that Andrew could get “additional money” through “negotiat[ion]” with

the buyer. Id. Exh. 64 (WANG003432). Ewald acknowledged that she “very much

respect[ed]   [Andrew’s]    judgment     on   Chinese    painting   values.”   Id.   Exh.   64

(WANG003434). But Ewald—who did not believe herself to be an expert in Chinese

paintings—clarified that she was “not challenging [Andrew’s] values” and professed that

Andrew had “a good inside market grasp of private dealers and private sale.” Id. [SMF

¶323]. Ewald, as the PA’s hired agent, explained she believed Andrew was just trying “to



2014 email from Andrew’s counsel to the PA—because he “was temporarily staying in Andrew’s
home while his own home was being renovated.” SMF ¶¶131-134. The 2014 email makes no
mention of an intermediary named Mr. Fu handling all of the direct contact with Mr. Chen. Id.


                                                                                            19
      Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 21 of 31




get the best deal” he could for the Estate. Savitsky Decl. Exh. 64 (WANG003433). Andrew

confirmed this belief by acknowledging that his “purpose” was “to achieve an ideal price

for the [E]state.” Id. (WANG003434). With regard to negotiating higher prices with “Yue

Da-Jin,” he claimed “the buyer would not argue with me about his purchase price as long

as I have a good explanation.” Id. (WANG003432)

       The proposed sale to “Yue Da Jin,” however, was never completed in 2008. At some

point following his emails with Ewald in May 2008, Andrew told Klein that the sale was

on hold because the buyer wanted to negotiate even lower prices than those that had been

submitted for Ewald’s review. Savitsky Decl. Exh. 67 (AWSK_0015264-65) [SMF ¶¶293-

294]. Thus, by February 26, 2009, Andrew emailed Klein claiming that the buyer was now

asking him for a 20% discount on the originally proposed $538,800.00 price for the

fourteen paintings. Id. (AWSK_0015264). Andrew suggested giving a 10% discount

because the “paintings market is very weak here”:




Id.


                                                                                     20
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 22 of 31




       Later that day, Klein forwarded Andrew’s email to Schram, updated him on the

status of Andrew’s supposed negotiations with “Mr. Yue,” and asked if the PA would

approve the sale at Andrew’s suggestion of a 10% discount:




Savitsky Decl. Exh. 67 (AWSK_0015264). Fifty-seven minutes later, the PA (through

Schram) gave her consent to the discount Andrew had proposed. (citing WANG002303-

2304). The final sale price for the 14 paintings was set in August 2009 at $489,772.00

(inclusive of shipping costs). Id. (AWSK_15263-64).


V.     Calculation of the Estate’s Damages Stemming From Andrew’s Failure to
       Negotiate Prices with Yue Da Jin

       The Plaintiff’s expert witness, Patrick Regan, issued a report on October 11, 2019

(the “Regan Report”) that included two separate appraisals as well as various other

substantive opinions. Regan Decl. at ¶1 One of the appraisals included in the Regan

Report was a 40-page “Retail Value Appraisal” (the “RV Appraisal”) which retroactively

valued the fourteen paintings sold in August 2009 under the Estate’s contract with “Mr.

Yue Da-Jin,” as of the approximate date of that sale. Id. at ¶¶4-6.



                                                                                      21
        Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 23 of 31




          The Estate sold 14 paintings pursuant to the Estate’s contract with “Yue Da-Jin” for

a total price of $484,920.00 (exclusive of shipping costs).16 According to Mr. Regan,

however, the combined Retail Value of these 14 paintings in August 2009 was actually

$1,978,000.00. Id.

          The Wang Defendants’ lone expert, Kenneth Jay Linsner, has not provided any

counter-appraisal or counter-valuation of the 14 artworks as of 2009. Savitsky Decl. Exh.

75 (Linsner Dep. Trans. at 124:16-125:11). In fact, Mr. Linsner has not provided his own

appraisal or valuation as to any of the paintings at issue:


                 Q: Okay. Did you conduct any appraisals of the 98 classical
                 Chinese paintings at issue in this lawsuit?

                 A: No.

                 Q: Did you do any appraisals of any of the 98 paintings that
                 Andrew Wang sold from the C.C. Wang Estate?

                 A: No.

                 Q: So even if you did not do a formal appraisal, did you make
                 any efforts to value any sum or all of those 98 paintings?

                 [Objection]

                 A: No.

Id.

Mr. Linsner has, however, opined that there are “no damages” in this case:

                 Q: In Paragraph 44, you state: “It is my opinion that the Estate
                 suffered no damages from the sale of the 98 artworks via
                 private sales.” Correct?




16   Regan Decl. Exh. 1.

                                                                                           22
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 24 of 31




             A: Yes

             Q: What is the basis for that opinion?

             A: The basis for that opinion is that the original document
             upon which the sale prices were asked was performed by a
             leading expert in Chinese classical paintings as of the date of
             death, and the addition of 20% later on, which I understood
             took place, was sufficient to render the sale values within
             reason.

             Q: Any other basis for that opinion?

             A: No.

Savitsky Decl. Exh. 75 (Linsner Dep. Trans. at 126:11-25).


      The factual predicate for Mr. Linsner’s opinion that there are “no damages,”

however, is simply wrong. First, the “original document” Mr. Linsner refers to is the 2004

Sotheby’s Appraisal, which determined the value of C.C. Wang’s assets as of the date of

his death on July 3, 2003. PA Decl. ¶19. The Estate’s sale to “Yue Da-Jin” occurred on

August 17, 2009, more than six years later. Savitsky Decl. Exh. 68. Second, Mr. Linsner

relies on “the addition of 20% later on, which [he] understood took place” to support his

opinion of “no damages;” yet he is indisputably incorrect in that understanding. The 14

paintings sold under the Estate’s contract with “Yue Da Jin” were originally appraised

by Sotheby’s to be worth a combined $559,500.00. PA Decl. Exh. 23. The addition of 20%

to that number would have been $671,400.00. Instead, the Estate sold those 14 paintings

for $484,920.00—13.3% lower than the 2004 Sotheby’s Appraisal. Savitsky Decl. Exh. 68.

Thus, the factual basis for Mr. Linsner’s opinion that “the Estate suffered no damages”

stemming from the Yue Da-Jin sale is untrue. It did.


                                                                                       23
        Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 25 of 31




                                        ARGUMENT
   I.       Legal Standard: A Properly Supported Motion for Summary Judgment May Be
            Granted Where There Is No Genuine Disputed Issue of Material Fact.

         Under Rule 56(a) of the FRCP, summary judgment should be granted if the record

“shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” See Fed. R. Civ. P. Rule 56(a). In determining whether a

genuine dispute of material fact exists to be tried, all inferences and ambiguities must be

resolved in favor of the party opposing summary judgment. Donahue v. Windsor Locks Bd.

of Fire Comm’rs, 834 F.2d 54, 57 (2d Cir. 1987). Though inferences are weighed in favor of

the non-movant, summary judgment will not be denied merely because the non-movant

advances “conjecture, surmise, or the existence of metaphysical doubt concerning the

facts.” Rambacher v. Bemus Point Cent. Sch. Dist., 2007 U.S. Dist. LEXIS 41269, *12

(W.D.N.Y. 2007) (internal citations omitted).

         The Supreme Court has explained that a dispute over a material fact—such as

whether Andrew breached his fiduciary duty—is only a “genuine” one for the purposes

of denying summary judgment “if the evidence is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). “By its very terms” Rule 56 “provides that the mere existence of some alleged

factual dispute between the parties will not defeat” a properly supported motion. Id. at

248 (emphasis in original). Thus, in cases where the party opposing summary judgment

relies on evidence that “is merely colorable, or is not significantly probative, summary

judgment may be granted.” Id. at 249.


                                                                                        24
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 26 of 31




         Though a party’s sworn denial of a material fact (such as whether Andrew self-

dealt) will usually create a genuine credibility issue, this is not always the case. Where a

non-movant’s testimony is “so replete with inconsistencies and improbabilities that no

reasonable [fact-finder] would undertake the suspension of disbelief necessary to credit”

it, then the credibility issue is not genuine a one and will not defeat summary judgment.

Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005) (internal quotations omitted);

see also Mortiz v. Town of Warwick, 15-cv-5424, 2017 U.S. Dist. LEXIS 173563, at *24

(S.D.N.Y. Oct. 19, 2017).

   II.        Andrew Wang Is Personally Liable for Breach of His Fiduciary Duty: Andrew
              Failed to Disclose Material Information to His Co-Fiduciary Concerning His Role in
              Negotiating Prices and the Estate Suffered Injury as a Result.

         A claim for breach of fiduciary duty requires (i) the existence of a fiduciary duty;

(ii) a knowing breach of that duty; and (iii) damages resulting therefrom. Johnson v. Nextel

Communcs., Inc., 660 F.3d 131 (2d Cir. 2011) (citing Barret v. Freifeld, 64 A.D.3d 736 (N.Y.

App. Div., 2d Dep’t 2009)).


         A.      Andrew Was a Fiduciary of the Estate at the Time of the Estate’s Sale of 98
                 Paintings Who Was Believed to Have Knowledge and Experience in Selling
                 Chinese Paintings.

         As preliminary executor, Andrew served as a fiduciary to the Estate and its

beneficiaries throughout the process of selling the Estate’s 98 Paintings. In re Estate of

Rothko, 43 N.Y.2d 305 (N.Y. Ct. App. 1977) (an executor “holds estate property not in his

own right, but as a trustee for the benefit of creditors, those entitled to receive under the

will, and . . . those entitled to distribution under the EPTL.”); In re Estate of Schuman, 2009

NYLJ LEXIS 3177 (Sur. Ct. New York Cnty. Dec. 23, 2009) (A preliminary executor’s duty

                                                                                             25
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 27 of 31




“lies to th[e] estate and its beneficiaries, whoever they are ultimately determined to be.’”);

Carro, Spanbock, Kaster, & Cuiffo v. Rinzler, 88 Civ. 5280, U.S. Dist. LEXIS 11585 (Jul. 31,

1992 S.D.N.Y.). Andrew therefore owed the Estate fiduciary duties in undertaking those

sales.

         B.    Andrew Wang Breached His Duties of Full Discloser and to Act with the
               Utmost Good Faith By Failing to Negotiate for Higher Prices with the
               Purported Buyers.

         It is a bedrock principle of New York jurisprudence that, as a fiduciary, Andrew

owed to the Estate “[n]ot honesty alone, but the punctilio of an honor the most sensitive.”

Meinhard v. Salmon, 164 N.E. 545 (N.Y. Ct. App. 1928); see also Tucker Anthony Realty Corp.

v. Schlesinger, 888 F.2d 969, 972 (2d Cir. 1989) (same). “The duties owed by a fiduciary are

plain. ‘Perfect candor, full disclosure, good faith, in fact, the utmost good faith, and the

strictest honesty are required.’” In re Parmalat Sec. Litig., 684 F.Supp. 2d 453 (S.D.N.Y.

2010) (quoting William Meade Fletcher, CYCLOPEDIA OF THE LAW OF PRIVATE CORPORATIONS

§14A). Andrew’s disregard for such obligations is manifest.


         Fiduciaries owe a duty to make full disclosures of material facts with their

principals—withholding        such    information      becomes      the    “equivalent     to

misrepresentation.” Benson v. RMJ Sec. Corp., 683 F.Supp. 359, 377 (S.D.N.Y. 1988); see also

United States v. Szur, 289 F.3d 200 (the “duty to disclose” requires a fiduciary to share all

relevant information with its principal). Where the undisputed evidence establishes that

no reasonable finder of fact could find otherwise, a non-disclosure or misrepresentation

may be determined material as a matter of law. Meisel, 2010 U.S. Dist. LEXIS 128513;



                                                                                           26
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 28 of 31




Cont’l Cas. Co. v. Marshal Granger & Co., LLP, 6 F.Supp. 3d 380, 392-93 (S.D.N.Y. 2014)

(citing New York law and granting plaintiff partial summary judgment upon finding that

a misrepresentation was so significant as to be material as a matter of law).

       Fiduciaries also owe a duty act with the “utmost good faith” towards their

principals. In re Estate of Brandt, 81 A.D. 268, n.1 (N.Y. App. Div. 1st Dep’t 1981). Where

the undisputed facts preclude any reasonable arguments to the contrary, a finding of

“bad faith” may be made on a motion for summary judgment. Clifton Land Co. LLC v.

Magic Car Wash, LLC, 165 A.D.3d 1455, 1457-58 (N.Y. App. Div. 3d Dep’t 2018) (granting

partial summary judgment for plaintiff where email records established the defendants

entered into an agreement “in bad faith as a matter of law.”); Skyline Steel, LLC, v. Pilepro,

LLC, 13-cv-8171, 2016 U.S. Dist. LEXIS 102908, *22 (S.D.N.Y. Aug. 4, 2016) (granting

summary judgment in a patent dispute where plaintiff established “bad faith as a matter

of law” since “no reasonable litigant could realistically” have found otherwise).

       Andrew breached his duties disclose that he was playing no role “at all” in

negotiating with any buyers to achieve the highest possible price for the Estate’s assets.

See Savitsky Decl. Exh. 11 (AW Dep. Trans. at 92:11:-93:6 (Andrew testifying he never

received price information from Er Shi Fu, and instead relied on the Sotheby’s appraisal

to establish prices); 93:7-18 (Andrew testifying he played no role in deciding sale prices);

116: 10-22 ( Andrew testifying “Again, I cannot control over the prices. Okay. I just follow

the PA’s intention to sell or the direction [of] Peter Schram.”); 117:3-118:23 (Andrew

testifying that he did not “worry about” whether the sales were good or bad because the



                                                                                           27
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 29 of 31




PA “had her art consultant” and “the appraisal from [] Sotheby’s and from [Ewald] were

more truthful and reliable than what my own opinion was.”)).

       This was not what Andrew was representing to the PA at the time of the sales.

Instead, Andrew agreed that his role was, as Klein stated, to “[g]et the best offer you can

from your clients” before presenting those proposed sales to the PA to “try and convince

[her] . . . that the price you are getting is the best.” Savitsky Decl. Exh. 65 (WANG002255).

In 2008, Ewald wrote Andrew that it was her “hope” that he would get “additional

money” through negotiation with “Mr. Yue Da Jin” and that she respected Andrew’s

knowledge of the market. Savitsky Decl. Exh. 64 (WANG003432). Confirming Ewald’s

understanding that he was negotiating on the Estate’s behalf, Andrew represented that

“the buyer will not argue with me about the purchase price as long as I have a good

explanation.” Id. (WANG003432). As he did in 2004, Andrew again acknowledged that

his purpose was to get the ideal price for the Estate. Id. Klein further reinforced these

representations to Schram in his February 26, 2009 email in which he claimed that

Andrew had “previously negotiated a sale” with “Yue Da Jin” and that Andrew was

recommending the buyer—upon a request for a 20% discount—receive a 10% discount.

Savitsky Decl. Exh. 67 (AWSK_0015263-64). Andrew’s most recent sworn admission that

he never had any direct communication with Mr. Yue and his disavowal of having any

participation in determining the appropriateness of prices, despite his plain

representations to the contrary, establish that Andrew breached his obligations to the

Estate as a matter of law.



                                                                                          28
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 30 of 31




       C.     The Estate Suffered Damages as a Result of Andrew’s Failure to Negotiate
              on Its Behalf.

       No genuine issue of fact will exist to preclude summary judgment where expert

testimony on the issue is undisputed. Robbins v. Moore Med. Corp., 894 F.Supp. 661, 670-

71 (S.D.N.Y. 1995); Levin v. Gallery 63 Antiques Corp., 04-cv-1504, 2006 U.S. Dist. LEXIS

70184 (S.D.N.Y. 2006). Here it is undisputed that the Wangs’ expert, Kenneth Linsner,

based his opinion that there were “no damages” in this case without conducting his own

appraisal or valuation of any of the works at issue. Savitsky Decl. Exh. 75 (Linsner Dep.

at 126:11-25). Instead, Linsner testified that he based his determination on damages

exclusively upon his understanding that (a) the sales between 2005 and 2009 were based

upon the exemplary 2004 Sotheby’s Appraisal and (b) the Estate’s sale prices for the 98

Paintings included a 20% markup above the Sotheby’s appraisal values. Id. at 124:16-

125:3. In reality, the Estate sold 14 paintings to Yue Da Jin in 2009 for 13% less than their

combined Sotheby’s appraisal value. Compare Savitsky Decl. Exh. 68 (WANG00536, final

sale prices for the Yue Da Jin Paintings) with PA Decl. Exh. 23 (KING 007362-7364,

indicating Sotheby’s valuations for the Yue Da Jin Paintings). Accordingly, the Plaintiffs’

expert’s opinion—the only expert opinion on the value of the 14 paintings sold to “Yue

Da Jin”—is undisputed. Because Andrew failed to fulfill his obligations and the Estate

was injure as a result, the Court should therefore enter a judgment against Andrew the

Court should enter partial summary judgment against Andrew in the amount of

$1,488,228.00 (representing the difference between the actual sale price of the paintings

sold to Yue Da Jin and their market value at the time).


                                                                                          29
     Case 1:14-cv-07694-LJL-JLC Document 195 Filed 02/14/20 Page 31 of 31




                                      CONCLUSION

       Summary judgment is warranted because the parties agree that Andrew played

no role “at all” negotiating on behalf of the Estate with the five purported buyers for the

highest attainable prices. However, the documentary evidence shows that Andrew

unequivocally represented to the PA and her agents that he was highly knowledgeable

about the Chinese art market and actively “negotiated” on the Estate’s behalf “to achieve

an ideal price for the [E]state.” Whether Andrew’s failure to negotiate was due to the fact

that the buyers were fictitious (as Yien-Koo alleges) or because Andrew simply shirked

his responsibilities and relied exclusively on the PA (as he maintains) is irrelevant. His

misrepresentations and lack of good faith comprise a breach of fiduciary obligations

under either factual scenario. Finally, because a determination of self-dealing under

Count IX of the Amended Complaint requires a credibility determination, the Plaintiff

respectfully reserves her right to prove additional breaches and damages stemming

therefrom at the time of trial.


Dated: New York, New York
       February 14, 2020                         Respectfully submitted:

                                                 SAM P. ISRAEL, P.C.

                                                 By: /s/ Timothy Savitsky
                                                 Sam P. Israel, Esq. (SPI 0270)
                                                 Timothy Savitsky, Esq. (TS 6683)
                                                 180 Maiden Lane, 6th Floor
                                                 New York, New York 10038
                                                 Main-646-787-9880; Fax: 646-787-9886;
                                                 Email: admin@spi-pc.com
                                                 Attorneys for Yien-Koo King


                                                                                         30
